Citation Nr: 1632138	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than January 6, 2012, for the award of service connection for residuals of appendectomy, painful scar.

2.  Entitlement to an initial rating higher than 10 percent for residuals of appendectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a video conference hearing before the undersigned in April 2016.  

The issue of an increased initial rating for residuals of appendectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record does not contain a claim of entitlement to service connection for residuals of appendectomy, painful scar, earlier than January 6, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 6, 2012, for the grant of service connection for residuals of appendectomy, painful scar, have not been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2012 with regard to the underlying service connection claim and another letter in March 2013 that addressed the requirements for an earlier effective date and increased rating.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  The Veteran was provided a VA medical examination in February 2012.  Considering that this examination supported the Veteran's claim for service connection, and considering that the claim decided below is unrelated to the sufficiency or adequacy of that examination, the Board shall not analyze it further.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Earlier Effective Date

The Veteran asserted that his grant of service connection for residuals of appendectomy should go back to mid-2011.  See April 2016 hearing transcript.

Unless specifically provided otherwise in Chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

If a claim is received within one year of the Veteran's date of discharge or release, the effective date of an award of disability compensation shall be the day following the date of the veteran's discharge or release.  38 U.S.C.A. § 5110 (b)(1).

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  Here, the Veteran filed his claim well before March 24, 2015 so the Board has included analysis as to informal claims.

A claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (2013). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155(a) (2013). 

The Veteran separated from service in July 1977.  He did not file a claim of service connection for residuals of appendectomy within one year of his separation.  He has not argued the contrary.  Thus, as indicated, the regulation provides that the date of award of service connection will be no earlier than the date of receipt of the Veteran's claim.  In this case, the Veteran's claim was received by VA on January 6, 2012, the current effective date for the award of service connection for residuals of appendectomy, painful scar.

As this is an original claim of service connection, the effective date assigned should be the later of the date the claim was received or the date entitlement arose.  Here, the Veteran's service treatment records show that he underwent an appendectomy in July 1966 that resulted in an erythematous scar.  Subsequent records showed a painful appendectomy scar.  See e.g., November 1993 VA mental disorders examination, June 2006 VA treatment record.  Ultimately, a positive medical nexus opinion was obtained during the February 2012 VA scars examination.  Thus, entitlement to service connection arose prior to the submission of the claim and so the effective date is properly fixed as the date of claim.

The question then becomes whether the record contains any informal claim earlier than January 6, 2012.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a)(2013).  An informal claim must identify the benefit sought.  Id.  In this case, there is no earlier communication of record related to residuals of an appendectomy.  The Veteran's previous communications related to his prior claims of service connection for a right hernia, an acquired psychiatric condition, a lung condition, and dental treatment and for non-service connected pension.  His communications with VA in mid-2011 concerned whether the Veteran's estranged wife's income was appropriately counted as the Veteran's income for non-service connected pension purposes and did not refer to the Veteran's residuals of appendectomy or convey his intention to seek service connection for that condition.  Notably, in his November 2011 correspondence with Senator Wicker, the Veteran stated that he had no open VA claims at that time.

The Board notes that earlier VA treatment records showed an appendectomy scar, which at times was noted to be painful.  See March 2009 and June 2006 VA treatment records.  Prior to March 2015, 38 C.F.R. § 3.157(b) (2013) provided that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.  It then lists reports of examination or hospitalization by VA or uniformed services, evidence from a private physician or layman, and evidence from state or other institutions when submitted by or on behalf of the veteran.  This provision did not allow for such an examination or hospitalization record to be accepted as an informal claim for service connection where there had been no former claim for service connection.  In this case there was no claim of entitlement to service connection for residuals of appendectomy prior to January 6, 2012.  Thus, the record does not contain any earlier communication that could be construed as an informal claim for residuals of appendectomy.

As the record does not show a claim of service connection within one year of the Veteran's separation from service or any communication or action that could be construed as an informal claim of service connection prior to January 6, 2012, the currently assigned effective date is appropriate.  There is no basis for an award of service connection for residuals of appendectomy prior to that date.  There is no reasonable doubt to be resolved as to this issue.  


ORDER

An effective date earlier than January 6, 2012, for the grant of service connection for residuals of appendectomy, painful scar, is denied.


REMAND

Although the Veteran has undergone a February 2012 VA examination in conjunction with this claim, a remand for a new examination is necessary.  At his April 2016 hearing, the Veteran reported symptoms of recurrent infections, pulling, skin indentation, and loss of appetite that he associates with his service connected residuals of appendectomy.  The February 2012 examination confirms adhesion, depression of the scar, and pain, but does not address his additional reported symptoms of recurrent infections and loss of appetite.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination or examinations to determine the current severity of his residuals of appendectomy.  The entire claim file, to include electronic files, should be reviewed by the examiner.

(a)  All signs and symptoms of the service-connected residuals of appendectomy should be reported in detail in a manner that is responsive to the rating criteria.  The examiner is asked to specifically consider the Veteran's contentions regarding recurrent infections and loss of appetite.

(b) The examiner must describe the impact of the Veteran's residuals of appendectomy on his occupational functioning.

A complete rationale should be provided for any opinion offered.

2.  Then, readjudicate the claim, to include consideration of extraschedular ratings.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


